 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10
        PIERCE COUNTY, a political subdivision               CASE NO. 19-cv-05041-RJB
11      of the State of Washington,
                                                             ORDER ON DEFENDANT’S
12                                 Plaintiff,                MOTION TO COMPEL
                  v.                                         ARBITRATION AND PLAINTIFF’S
13                                                           CROSS-MOTION FOR
        M.A. MORTENSON COMPANY, a                            PRELIMINARY INJUNCTION TO
14      Minnesota corporation,                               STAY ARBITRATION
15                                 Defendant.

16
            THIS MATTER comes before the Court on Defendant’s Motion to Compel Arbitration
17
     (Dkt. 7 (originally filed as Petition to Compel Arbitration and later corrected by Praecipe (Dkt.
18
     10)) and Plaintiff’s Cross-motion for a Preliminary Injunction to Stay Arbitration (Dkt. 15). The
19
     Court has reviewed these motions and the remaining record. For the reasons below, the Court
20
     should grant Defendant’s Motion to Compel Arbitration (Dkt. 7) as corrected by Praecipe (Dkt.
21
     10) and deny as moot Plaintiff’s Cross-motion for Preliminary Injunction to Stay Arbitration
22
     (Dkt. 15).
23

24

     ORDER ON DEFENDANT’S MOTION TO COMPEL ARBITRATION AND PLAINTIFF’S CROSS-MOTION
     FOR PRELIMINARY INJUNCTION TO STAY ARBITRATION - 1
 1                                       I.      BACKGROUND

 2          In January 2013, Plaintiff Pierce County (“the County”; also referred to as “Owner” in

 3   filings) entered into a contract (“the Contract”) with Defendant M.A. Mortenson Company

 4   (Mortenson; also referred to as “Contractor” in filings) for construction management and general

 5   contractor services. Dkt. 18.

 6          Under the Contract, Mortenson managed the work of subcontractors, including reviewing

 7   subcontractor requests for additional resources for changes in the work. Dkt. 15. If the Parties

 8   could not reach an agreement regarding work changes, Mortenson’s only remedy was “to file a

 9   Claim with Owner[.]” Dkt. 18, at 65. The Contract provides:

10                  Contractor shall file its Claim within 45 Days from the date of
                    Owner’s Final Offer[.]
11
                    The Claim shall be deemed to cover all changes in cost and time
12                  … to which Contractor may be entitled. It shall be fully
                    substantiated and documented. At a minimum, the Claim shall
13                  contain the following information:

14                  []

15                  9. A statement certifying, under penalty of perjury, that the Claim
                       is made in good faith, that the supporting cost and pricing data
16                     are true and accurate to the best of Contractor’s knowledge and
                       belief, that the Claim is fully supported by the accompanying
17                     data, and that the amount requested accurately reflects the
                       adjustment in the Contract Sum or Contract Time for which
18                     Contractor believes Owner is liable.

19                  []

20                  After Contractor has submitted a fully documented Claim that
                    complies with all applicable provisions [above], Owner shall
21                  respond ... to Contractor [] with a written decision [within sixty
                    days.]
22
                    []
23

24

     ORDER ON DEFENDANT’S MOTION TO COMPEL ARBITRATION AND PLAINTIFF’S CROSS-MOTION
     FOR PRELIMINARY INJUNCTION TO STAY ARBITRATION - 2
 1                 Any Claim of the Contractor against the Owner for damages,
                   additional compensation, or additional time, shall be conclusively
 2                 deemed to have been waived by the Contractor unless made in
                   accordance with the requirements of this Section.
 3
     Dkt. 18, at 65–66.
 4
            The Contract provides that, if the Parties cannot reach a Claims agreement,
 5
                   Contractor shall provide Owner with a written demand for
 6                 arbitration. No demand for Arbitration of any such Claim shall be
                   made later than 30 Days after the date of Owner’s decision on such
 7                 Claim; failure to demand arbitration within said 30 Day period
                   shall result in Owner’s decision being final and binding upon
 8                 Contractor and Subcontractors.

 9                 []

10                 If either party seeks to initiate arbitration, notice of the demand for
                   arbitration shall be filed with the other party. The parties shall
11                 mutually agree on a single arbitrator to adjudicate the claim(s). In
                   the event the parties cannot agree, an arbitrator shall be appointed
12                 by the Seattle office of JAMS. Arbitration shall be in accordance
                   with the Construction Industry Arbitration Rules of AAA, but the
13                 AAA shall not be used for administration of the arbitration
                   proceedings unless separately agreed by the parties. Upon request
14                 of either party, the parties shall mediate the claim(s) utilizing the
                   Construction Industry Mediation Procedures, after mutually
15                 agreeing on the mediator. The AAA shall not be used to administer
                   the mediation unless separately agreed by the parties.
16
                   []
17
                   All Claims arising out of the Work shall be resolved by arbitration.
18                 [] No independent legal action relating to or arising from the Work
                   shall be maintained.
19
     Dkt. 18, at 66 (emphasis in original removed).
20
            On August 27, 2018, the County made Final Offers for multiple changes in the work
21
     reported by Mortenson. Dkt. 15, at 3. On October 10, 2018, forty-four days after the County’s
22
     Final Offers, Mortenson submitted over 200 Claims to the County. Dkt. 15, at 3. The County
23
     alleges that, of the Claims submitted, twenty-eight were certified by Mortenson, two were
24

     ORDER ON DEFENDANT’S MOTION TO COMPEL ARBITRATION AND PLAINTIFF’S CROSS-MOTION
     FOR PRELIMINARY INJUNCTION TO STAY ARBITRATION - 3
 1   uncertified, twenty-one contained an unsworn statement from a subcontractor, and the rest

 2   contained a certification signed by a subcontractor. Dkt. 15, at 3.

 3           The County alleges that it “notified Mortenson that most of the purported Claims

 4   submitted on October 10, 2018, had not been certified as required by the [Claims Procedure

 5   terms] of the Contract.” Dkt. 15, at 3. The County alleges that it informed Mortenson that it

 6   “would, nonetheless, informally consider the merit of said claims if Mortenson provided the

 7   required certification, albeit untimely.” Dkt. 15, at 4. On November 14, 2018, the County served

 8   on Mortenson a Demand for Arbitration (Dkt. 8-1, at 7–12), seeking declarations by the

 9   arbitrator as to whether, under the Contract, (1) Mortenson was required to certify each Claim

10   itself and (2) Morten had waived all Claims it did not certify itself. Dkt. 8-1, at 9.

11           In its answer, dated November 28, 2018, Mortenson objected that the arbitrator could not

12   grant the Declaratory relief sought by the County and argued that the Claims certifications were

13   properly satisfied by subcontractor certification. Dkts. 8-1, at 266–69; and 16, at 3. Mortenson

14   declined in its answer to use the arbitrator proposed by the County and filed for arbitration of the

15   dispute with JAMS. Dkts. 8-1, at 268–69; and 16, at 3.

16           On December 21, 2018, the County filed this suit in Pierce County Superior Court

17   seeking declaratory relief. Dkt. 1-2. On January 14, 2019, Mortenson removed the case from

18   state court to this Court on diversity jurisdiction. Dkt. 1.

19           Mortenson filed the instant Motion to Compel Arbitration (Dkt. 7) as corrected by

20   Praecipe (Dkt. 10). The County responded in opposition to the motion and filed a cross-motion

21   (Dkt. 15) for a preliminary injunction enjoining Mortenson from “further prosecuting an

22   improper arbitration.” Dkt. 15, at 4. Mortenson responded in opposition to the County’s cross-

23

24

     ORDER ON DEFENDANT’S MOTION TO COMPEL ARBITRATION AND PLAINTIFF’S CROSS-MOTION
     FOR PRELIMINARY INJUNCTION TO STAY ARBITRATION - 4
 1   motion and replied in support of Mortenson’s Motion to Compel Arbitration. Dkt. 16. The

 2   County replied in support of its cross-motion. Dkt. 19.

 3                                          II.     DISCUSSION

 4             A. ARBITRATION LEGAL STANDARDS

 5             The Federal Arbitration Act (“FAA”), 9 U.S.C., established a “liberal federal policy

 6   favoring arbitration.” AT&T Mobility LLC v. Concepcion, 131 S. Ct. 1740, 1745 (2011). Creating

 7   “a body of federal substantive law of arbitrability,” the FAA applies to “any arbitration

 8   agreement within the coverage of the Act.” Moses H. Cone Mem'l Hosp. v. Mercury Constr.

 9   Corp., 460 U.S. 1, 24 (1983). The FAA applies to any “written provision in … a contract

10   evidencing a transaction involving commerce.” 9 U.S.C. § 2. Pursuant to the FAA, arbitration

11   agreements are “valid, irrevocable and enforceable, save upon such grounds as exist at law or in

12   equity for the revocation of any contract.” 9 U.S.C. § 2. “Because the FAA mandates that

13   ‘district courts shall direct the parties to proceed to arbitration on issues as to which an

14   arbitration agreement has been signed[,]’ the FAA limits courts’ involvement to ‘determining (1)

15   whether a valid agreement to arbitrate exists and, if it does, (2) whether the agreement

16   encompasses the dispute at issue.’” Cox v. Ocean View Hotel Corp., 533 F.3d 1114, 1119 (9th

17   Cir. 2008) (emphasis in the original) (quoting Chiron Corp. v. Ortho Diagnostic Sys., Inc., 207

18   F.3d 1126, 1130 (9th Cir. 2000)). “If the response is affirmative on both counts, then the Act

19   requires the court to enforce the arbitration agreement in accordance with its terms.” Chiron

20   Corp., 207 F.3d at 1130. If the court determines the matter is subject to arbitration, it may either

21   stay the matter pending arbitration or dismiss it. EEOC v. Waffle House, Inc., 534 U.S. 279, 289

22   (2002).

23

24

     ORDER ON DEFENDANT’S MOTION TO COMPEL ARBITRATION AND PLAINTIFF’S CROSS-MOTION
     FOR PRELIMINARY INJUNCTION TO STAY ARBITRATION - 5
 1          B. EXISTENCE OF AGREEMENT TO ARBITRATE

 2          In assessing whether an arbitration agreement or clause is enforceable, the Court should

 3   apply ordinary state-law principles that govern the formation of contracts. Lowden v. T-Mobile

 4   USA, Inc., 512 F.3d 1213, 1217–18 (9th Cir. 2008). Accordingly, the Court will apply

 5   Washington law.

 6          Washington follows the objective manifestation theory of contracts. Hearst Commc'ns,

 7   Inc. v. Seattle Times Co., 154 Wn.2d 493, 503 (2005). “Under this approach, we attempt to

 8   determine the parties' intent by focusing on the objective manifestations of the agreement, rather

 9   than on the unexpressed subjective intent of the parties.” Id. “We generally give words in a

10   contract their ordinary, usual, and popular meaning unless the entirety of the agreement clearly

11   demonstrates a contrary intent.” Id. Contracts are viewed as a whole; particular language is

12   interpreted in the context of other contract provisions. See Weyerhaeuser Co. v. Commercial

13   Union Ins. Co., 142 Wn.2d 654, 669–70 (2000).

14          The gateway issues identified in Chiron above are subject to arbitration if the parties’

15   arbitration agreement “clearly and unmistakably” provides that a determination of arbitrability is

16   itself subject to arbitration. AT&T Techs., Inc. v. Commc’ns Workers of Am., 475 U.S. 643, 649

17   (1986); Brennan v. Opus Bank, 796 F.3d 1125, 1133 (2015) (“A court must enforce an

18   agreement that … clearly and unmistakably delegates arbitrability questions to the arbitrator.”).

19   “[I]ncorporation of the AAA rules constitutes clear and unmistakable evidence that contracting

20   parties agreed to arbitrate arbitrability.” Brennan, 796 F.3d at 1130 (2015). Here, determination

21   of arbitrability is subject to arbitration because the Parties clearly and unmistakably incorporated

22   the AAA rules in the Contract: “Arbitration shall be in accordance with the Construction

23   Industry Arbitration Rules of AAA[.]” Dkt. 18, at 66 (emphasis in original).

24

     ORDER ON DEFENDANT’S MOTION TO COMPEL ARBITRATION AND PLAINTIFF’S CROSS-MOTION
     FOR PRELIMINARY INJUNCTION TO STAY ARBITRATION - 6
 1          When parties agree to incorporate the AAA rules, the court need only determine whether

 2   the agreement is valid and enforceable. Brennan, 796 F.3d at 1132.

 3          The Parties’ arbitration agreement incorporating the AAA rules is valid and enforceable.

 4   To the extent that the County argues that such an agreement is unconscionable (see Dkt. 15, at 8–

 5   9), that argument is without merit. The Contract’s arbitration agreement incorporating the AAA

 6   rules is not one-sided or overly harsh, and it appears to provide the Parties with an agreed-upon,

 7   speedy, and adequate form of dispute resolution.

 8          C. WAIVER OF RIGHT TO ARBITRATE

 9           “A party seeking to prove waiver of a right to arbitrate must demonstrate: (1) knowledge

10   of an existing right to compel arbitration; (2) acts inconsistent with that existing right; and (3)

11   prejudice to the party opposing arbitration resulting from such inconsistent acts.” Britton v. Co-

12   op Banking Grp., 916 F.2d 1405, 1412 (9th Cir. 1990). Parties arguing for waiver of the right to

13   arbitrate have “a heavy burden of proof.” Id. “Any examination of whether the right to compel

14   arbitration has been waived must be conducted in light of the strong federal policy favoring

15   enforcement of arbitration agreements.” Fisher v. A.G. Becker Paribas Inc., 791 F.2d 691, 694

16   (9th Cir. 1986).

17          First, Mortenson’s knowledge of an existing right to compel arbitration is undisputed.

18   Dkt. 16, at 13–17.

19          Second, Mortenson’s conduct was not inconsistent with its right to arbitrate. Although

20   Mortenson objected to the availability of declaratory relief in arbitration, it did not object to the

21   arbitrability of the Claims certification dispute itself. See Dkt. 16, at 14–16. Additionally, it

22   appears that Mortenson raised its objection pursuant to the AAA rules, which provide: “A party

23   must object to the jurisdiction of the arbitrator or to the arbitrability of a claim or counterclaim

24

     ORDER ON DEFENDANT’S MOTION TO COMPEL ARBITRATION AND PLAINTIFF’S CROSS-MOTION
     FOR PRELIMINARY INJUNCTION TO STAY ARBITRATION - 7
 1   no later than filing of the answering statement to the claim or counterclaim that gives rise to the

 2   objection.” Dkt. 17, at 23.

 3          To the extent that the County argues that Mortenson’s removal of the case to this Court

 4   constituted conduct inconsistent with its right to arbitrate, that argument is wholly without merit.

 5   See Halim v. Great Gatsby's Auction Gallery, Inc., 516 F.3d 557, 562 (7th Cir. 2008); Dkt. 16, at 15–

 6   16.

 7          Third, Plaintiff has not been prejudiced by conduct inconsistent with the right to arbitrate.

 8   As discussed above, Mortenson’s conduct was consistent with its right to arbitrate.

 9          D. CROSS-MOTION FOR PRELIMINARY INJUNCTION TO STAY
               ARBITRATION
10
            Because the Court should grant Defendant’s Motion to Compel Arbitration (Dkt. 7), the
11
     Court should deny as moot Plaintiff’s Cross-motion for Preliminary Injunction to Stay
12
     Arbitration (Dkt. 15).
13
            E. CONCLUSION
14
            There exists between the Parties a valid and enforceable arbitration agreement, and
15
     Mortenson has not waived its right to arbitrate. Therefore, the Court should grant Mortenson’s
16
     Motion to Compel Arbitration (Dkt. 7) as corrected by Praecipe (Dkt. 10) and deny as moot
17
     Plaintiff’s Cross-motion for Preliminary Injunction to Stay Arbitration (Dkt. 15). This case
18
     should be dismissed.
19
                                              III.    ORDER
20
            Therefore, it is hereby ORDERED that:
21
                •   Defendant’s Motion to Compel Arbitration (Dkt. 7) as corrected by Praecipe (Dkt.
22
                    10) is GRANTED;
23

24

     ORDER ON DEFENDANT’S MOTION TO COMPEL ARBITRATION AND PLAINTIFF’S CROSS-MOTION
     FOR PRELIMINARY INJUNCTION TO STAY ARBITRATION - 8
 1              •   Plaintiff’s Cross-motion for Preliminary Injunction to Stay Arbitration (Dkt. 15)

 2                  is DENIED as moot; and

 3              •   This case is DISMISSED.

 4          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

 5   to any party appearing pro se at said party’s last known address.

 6          Dated this 11th day of March, 2019.

 7

 8
                                           A
                                           ROBERT J. BRYAN
 9                                         United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER ON DEFENDANT’S MOTION TO COMPEL ARBITRATION AND PLAINTIFF’S CROSS-MOTION
     FOR PRELIMINARY INJUNCTION TO STAY ARBITRATION - 9
